Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Prior Art Reiection:
 	Applicant's arguments to the amendment claims have been fully considered but they are deemed not persuasive. In response to the argument, please see the new mapping in below.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 
Instant Application
US Patent 10120939
Claims 1, 8, 14. A system comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising 

obtaining mood information associated with a user of a user device, wherein the mood information comprises definitions of a plurality of moods of the user, wherein the definitions of the plurality of moods of the user comprise a range for biometric data that relates to the user and a data point associated with a first sensor reading, defining, based on the definitions, the plurality of moods of the user, 

obtaining, from the user device, collected data comprising sensor readings collected by sensors of the user device, wherein the sensor readings comprise the first sensor reading, the first sensor reading relating to an environment in , a second sensor reading comprising the biometric data that relates to the user, and 
 Location data comprising geographic coordinates that define a geographic location at which the environment is located, 

determining, based on the first sensor reading, a condition in the environment in which the user is located and in which the user device is located,

determining, based on the second sensor reading and from among the plurality of moods of the user, a current mood of the user, and 

storing affinity data that defines a relationship between the condition in the environment and the current mood of the user.
A system comprising: a processor; and
a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising

obtaining mood information associated with a user of a user device, the mood information comprising biometric information,
defining, based on the mood information, a plurality of moods for the user,





obtaining, from the user device, collected data comprising sensor readings collected by the user device, wherein the sensor readings comprise
a first sensor reading that relates to an environment of the user device, and
a second sensor reading that relates to the user, wherein the second sensor reading comprises audio captured by a microphone of the user device,





determining, based on the first sensor reading, a condition in the environment of the user device,

determining, based on the second sensor reading, a mood associated with the user, wherein determining the mood comprises detecting, in the audio captured by the microphone, keywords in spoken words represented by the audio and determining, based on the keywords, the mood,
generating an affinity that defines a relationship between the condition and the mood, and
storing the affinity at a data storage device.

further comprising off-board devices that are located at the geographic location and in the proximity of the user device, wherein the off-board devices communicate with the user device via a network, wherein the off-board devices comprise a camera, and wherein the first sensor reading is obtained from the off-board devices
Claim 3. The system of claim 1, further comprising sensors located at the user device and off-board devices in communication with the user device, wherein the off-board devices comprise a camera, and wherein the sensors comprise biometric sensors

Claims 4, 10, 16. The system of claim 1, wherein determining the current mood comprises identifying the current mood as one mood of the plurality of moods that comprises biometric information that matches the biometric data.
Claims 4, 10, 14. The system of claim 1, wherein the second sensor reading comprises biometric data, and wherein determining the mood comprises identifying one of the plurality of moods that comprises biometric information that relates to the biometric data.

The system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: 
receiving, from a requestor, a request for the affinity data; 
determining a further condition that is associated with the requestor;
identifying an affinity associated with the further condition; and
providing the affinity data to a recipient, the affinity data being based upon the f affinity
Claims 5, 15 The system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising:
receiving, from a requestor, a request for affinity data;
determining a further condition that is associated with the requestor;
identifying a further affinity associated with the further condition; and
providing the affinity data to a recipient, the affinity data being based upon the further affinity.

Claims 7, 13, 19.The system of claim 1, wherein the affinity data comprises a social networking status update Wherein storing the affinity data comprises submitting, to a device that hosts a social networking service, the social networking status update, and wherein the social networking status update mentions the user and the current mood
Claims 6, 16. The system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising:
generating a social networking status update; and
providing the social networking status update to a device that hosts a social networking service, wherein the social networking status update relates to the user and indicates mood.




The copending Claims 1, 3-5, 7-8, 10-11, 13-14, 16-17, and 19 are identical to the Claims 1, 3-6,  9-10, 13-16 of U.S. Patent 10120939 except an environment in which the user is located and in which the user device is located, wherein the environment comprises a proximity of the user device, location data comprising geographic coordinates that define a geographic location at which the environment is located, storing affinity data that defines a relationship between the condition in the environment and the current mood of the user. However, Tardelli-Aggarwal-Kreifeldt Mood information can be collected from various points of data … biometric sensors … in a social networking host or website. [0058] receives … a mood parameter … The mood parameter may be selected by the sender to define moods of the recipient for which the message should or should not be delivered. [0065] a husband may want to send a message to his wife asking her to pick up a dessert on her way home from work, but only want to send the message if the wife's route home from work happens to take her past the bakery), location data comprising geographic coordinates that define a geographic location at which the environment is located (Aggarwal [0030] The endpoint devices 102-107 … smart phones [0021] Mood information can be collected from various points of data … biometric sensors. [0058] presence parameter comprising at least a mood parameter. [0013] presence parameters are specified in … a location parameter. [0015] [0015] A location parameter may be defined with respect to a particular street address, landmark, coordinate set, Global Positioning System (GPS) coordinates. [0035] presence information indicates both an approximate geographic location of a user as well as the user's presence on the cellular network via the user's cellular endpoint device … collect such presence information, storing affinity data that defines a relationship between the condition in the environment and the current mood of the user (Kreifeldt Fig. 1 [0029] stores cluster models 155 for the user 120 [0031] maintains the preference models for the user 120. [0024] the preferences model … the user has an affinity towards several different sub-genres of jazz music. [0056] “the affinity group's preference information based on the user's behavior and feedback”. [0020] “the media player could take into account other preferences information which the media player has access to (e.g., based on a privacy policy specified in the user profile)"). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the copending claims to include an environment in which the user is located and in which the user device is located, wherein the environment comprises a proximity of the user device, location data comprising geographic coordinates that define a geographic location at which the environment is located, storing affinity data that defines a relationship between the condition in the environment and the current mood of the user taught by Aggarwa and Kreifeldt. One would be motivated to do so because in order to receive a mood parameter. The mood parameter may be selected by the sender to define moods of the recipient for which the message should or should not be delivered (Aggarwa [0058]) and stores cluster models 155 for the user 120  (Kreifeldt [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tardelli (US20130138745), in view of Aggarwal (US20130339453), further in view of Kreifeldt (US20160196345).
Regarding to claim 1.   
Tardelli teaches A system comprising: a processor; and
a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising
obtaining mood information associated with a user of a user device (Tardelli, [0003] a device to be utilized by a user [0025] obtain behavior information for a corresponding user. [0011] obtain behavior information associated with the second user …  a second communication device of the second user.), 
obtaining, from the user device, collected data comprising sensor readings collected by sensors of the user device (Tardelli, [0010] “The inquiry message exchange … such as biometric data”. [0030] The monitored behavior … obtain biometric data … The biometric data can be obtained from a variety of sources, including wirelessly from sensors connected to … such as a mobile phone. [0064] , wherein the sensor readings comprise a second sensor reading comprising the biometric data that relates to the user (Tardelli, [0064] “display 410 is touch-sensitive.  [0010] “The inquiry message exchange … such as biometric data” [0012] server … receiving an inquiry command … of a first user … directed to obtaining a response from a second user … server can determine … first behavior information associated with the first user)
determining, based on the second sensor reading and from among the plurality of moods of the user, a current mood of the user (Tardelli [0064] “display 410 is touch-sensitive [0012] server … receiving an inquiry command … of a first user … directed to obtaining a response from a second user … server can determine … first behavior information associated with the first user.  [0010] “The inquiry message exchange … such as biometric data”. [0030] “The monitored behavior … for making determinations as to processing of the incoming messages … The biometric data … to estimate or predict an activity that the user may be engaged in which can then be used as part of the determination as to delivering an incoming message to the user”. Note: monitored behavior of incoming messages is a current mood), and
Tardelli does not explicitly disclose wherein the mood information comprises definitions of a plurality of moods of the user, wherein the definitions of the plurality of moods of the user comprise a range for biometric data that relates to the user and a data point associated with a first sensor reading, wherein the sensor readings comprise the first sensor reading, the first sensor reading relating to an environment in which the user and the user device are located and location data that identifies a location at which 
Aggarwal teaches wherein the mood information comprises definitions of a plurality of moods of the user (Aggarwal [0021] Mood information … made by the recipient … explicit mood entries … the recipient actively declares his or her current mood). [0013] presence parameters. [0058] presence parameter comprising at least a mood parameter.[0022] An accept group of messages parameter may relate to a status set by an intended recipient … a sender may set an accept group of messages parameter. [0024] certain criteria based on the presence information/attributes … configurable parameter set by a network operator. [0050] a recipient may subscribe to a follow-me service … sender defined presence parameters. [0058] The mood parameter may be selected by the sender to define moods of the recipient for which the message should or should not be delivered) wherein the definitions of the plurality of moods of the user comprise a range for biometric data that relates to the user and a data point associated with a first sensor reading (Aggarwal [0004] the presence parameter comprises a mood parameter pertaining to a mood of the recipient”. [0058] The mood parameter may be selected by the sender to define moods of the recipient for which the message should or should not be delivered. [0013] send messages with particular conditions/triggers … one or more exemplary presence parameters are specified in or along with a message such as: a time parameter, a location parameter, a relationship parameter, a device identifier parameter, an accept group of messages parameter, an availability parameter, a speed parameter and a mood parameter, as well as personal information such as biographical information, job profile, friends and family information, network account information and social network information. [0024] a user may desire to send a message to a recipient, but would like to wait until certain criteria based on the presence information/attributes of the recipient are met before sending the message … determine whether one or more presence parameters of a message are satisfied. [0021] Mood information can be collected from various points of data … biometric sensors … via a profile or instant messaging profile where the recipient actively declares his or her current mood. Note: mood parameters is a range for biometric data (see spec [0126] a range may specify one, both, or neither of a minimum and maximum); Mood information is data point)
defining, based on definitions the plurality of moods of the user (Aggarwal [0021] Mood information … made by the recipient … explicit mood entries … the recipient actively declares his or her current mood. [0013] presence parameters. [0058] presence parameter comprising at least a mood parameter … The mood parameter may be selected by the sender to define moods of the recipient for which the message should or should not be delivered. [0050] a recipient may subscribe to a follow-me service … sender defined presence parameters)
obtaining, from the user device, collected data comprising sensor readings collected by sensors of the user device (Aggarwal [0021] A mood parameter may relate to a mood of an intended recipient … Mood information can be collected from various points of data, such as by receiving a user entry made by the recipient on the device associated with the recipient, by deriving from calling/messaging patterns, biometric sensors. [0047] receives a message (e.g., from a sender device) … at least one presence parameter.), wherein the sensor readings comprise 
the first sensor reading, the first sensor reading relating to an environment in which the user is located and in which the user device is located, wherein the environment comprises a proximity of the user device (Aggarwal [0030] The endpoint devices 102-107 … smart phones. [0021] Mood information can be collected from various points of data … biometric sensors … in a social networking host or website. [0058] receives … a mood parameter … The mood parameter may be selected by the sender to define moods of the recipient for which the message should or should not be delivered. [0065] a husband may want to send a message to his wife asking her to pick up a dessert on her way home from work, but only want to send the message if the wife's route home from work happens to take her past the bakery. Note: on the way from home to work is an environment in which the user is located and in which the user device is located; route home from work happens to take her past the bakery is the environment comprises a proximity of the user device), and 
location data comprising geographic coordinates that define a geographic location at which the environment is located (Aggarwal [0030] The endpoint devices 102-107 … smart phones [0021] Mood information can be collected from various points of data … biometric sensors. [0058] presence parameter comprising at least a mood parameter. [0013] presence parameters are specified in … a location parameter. [0015] [0015] A location parameter may be defined with respect to a particular street address, landmark, coordinate set, Global Positioning System (GPS) coordinates. [0035] an approximate geographic location of a user as well as the user's presence on the cellular network via the user's cellular endpoint device … collect such presence information)
determining, based on the first sensor reading, a condition in the environment in which the user is located and in which the user device is located (Aggarwal, [0024] As mentioned above, a user may desire to send a message to a recipient, but would like to wait until certain criteria based on the presence information/attributes of the recipient are met before sending the message … determine whether one or more presence parameters of a message are satisfied. [0065] presence parameters … a husband may want to send a message to his wife asking her to pick up a dessert on her way home from work, but only want to send the message if the wife's route home from work happens to take her past the bakery)
Tardelli-Aggarwal does not explicitly disclose storing affinity data that defines a relationship between the condition in the environment and the mood of the user.
Kreifeldt teaches storing affinity data that defines a relationship between the condition in the environment and the mood of the user (Fig. 1 [0029] stores cluster models 155 for the user 120 [0031] maintains the preference models for the user 120. [0024] the preferences model … the user has an affinity towards several different sub-genres of jazz music. [0056] “the affinity group's preference information based on the user's behavior and feedback”. [0020] “the media player could take into account other preferences information which the media player has access to (e.g., based on a privacy policy specified in the user profile)").
 and apply them on the teachings of Tardelli-Aggarwal to storing affinity data that defines a relationship between the condition in the environment and the mood of the user.  One would be motivated to do so because in order to improve better system and method to stores cluster models for the user (Kreifeldt, [0029]]).
Regarding to claim 2.    
The system of claim 1, wherein the environment comprises a place of business, and wherein the place of business is identified by the location data (Aggarwal, [0013] presence parameters are specified in … a location parameter. [0065] presence parameters … a husband may want to send a message to his wife asking her to pick up a dessert on her way home from work, but only want to send the message if the wife's route home from work happens to take her past the bakery. )
Regarding to claim 3: 
The system of claim 1, off-board devices that are located at the geographic location and in the environment proximity of the user device, wherein the off-board devices communicate with the user device via a network (Aggarwal, [0013] enables users to send messages with particular conditions/triggers based upon presence information of the intended recipient(s) and/or upon the presence information of the sender … location parameter [0015] A location parameter may be defined with respect to a particular street address, landmark, coordinate set, Global Positioning System (GPS) coordinates … a location parameter may indicate that a message should be sent if the sender is at or near a particular location. Note: sender devices (e.g endpoints 102-107 are off-board devices), wherein the off-board devices comprise a camera (Aggarwal, [0030] endpoint devices … smart phones. Tardelli, [0131] a smart phone. fig. 4 “The UI 404 can further include … a charged coupled device (CCD) camera …”) and wherein the first sensor reading is obtained from the off-board devices (Tardelli, [0068] the communication device 400 is adapted to detect and/or communicate with a sensor device 475 … wired and/or wireless communication).
Regarding to claim 4.    
The system of claim 1, wherein determining the current mood comprises identifying the current mood as one mood of the plurality of moods that comprises biometric information that matches to the biometric data (Tardelli [0129] generate avatars for the interaction with the corresponding user and/or interaction with other users… the avatar can be presented at a communication device of a user to obtain verification of monitored behavior, authorization for assignment of a virtual task, preference for delivery of a message …the avatar can develop over time as the user changes, where the changes in the user are determined by the communications management agent based on the monitored behavior information. [0030] “The monitored behavior … for making determinations as to processing of the incoming messages  … The biometric data can be used alone or with other information (e.g., scheduling and/or presence data) to estimate or predict an activity that the user may be engaged in which can then be used as part of the determination as to delivering an incoming message to the user”. Aggarwal,fig.4, 410-440. [0061] determines whether a mood of the recipient satisfies the mood parameter … if the recipient is "sad" … determine whether the mood information has changed such that the mood parameter is satisfied … the recipient is "happy". Note: monitored behavior of incoming messages is a current mood)
Regarding to claim 5.    
The system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising:
receiving, from a requestor, a request for the affinity data (Tardelli, [0015] “Task requests can be exchanged between users based on various criteria, including scheduling data and presence data of the users”);
determining a further condition that is associated with the requestor (Tardelli, [0010] “receive inquiry commands from communication devices and can determine, based on various criteria associated with the sending communication devices”);
identifying an affinity associated with the further condition (Tardelli, [0010] “monitored information … including presence and scheduling data” [0014] “manage the delivery of communications (e.g., via a digital agent(s)) to one or more users based on various criteria, including monitored behavior of the sender”. [0031] “monitor a calendar of the user for scheduling data and can actively monitor electronic billing information  … estimated based on other time and/or location commitments for the user, such as based a calendar notice …verification of the travel schedule”; monitor/manage delivery of communications/scheduling-data (e.g. tasks, schedules, etc on calendar) = identifying a further affinity; users can send many tasks and or schedules to others via a management agent =  identifying a further affinity ); and
providing the affinity data to a recipient, the affinity data being based upon the further affinity (Tardelli, [0014] “manage the delivery of communications (e.g., via a digital agent(s)) to one or more users based on various criteria, including monitored behavior of the sender”. ([0010] “monitored information … including presence and scheduling data”; delivery of communications (e.g. schedule calendar) = providing the affinity data to a recipient).
Regarding to claim 6.    
The system of claim 5, wherein providing the affinity data to the recipient comprises providing an alert to the recipient, wherein the alert relates to an event associated with the requestor, and wherein the alert indicates a predicted mood of the user based on a projected condition (Tardelli, [0014] “the delivery of communications … based on various criteria, including monitored behavior … M2M alerts, calendar requests/management”. [0031] “actively monitor a calendar … a calendar notice that the user has a meeting … “).
Regarding to claim 7.    
The system of claim 1, wherein the affinity data comprises a social networking status update (Tardelli, [0100] Adjustment of the virtual task lists [0029] the virtual task list 163 can be adjusted to remove the task of purchasing milk)
Wherein storing the affinity data comprises submitting, to a device that hosts a social networking service, the social networking status update, and wherein the social networking status update mentions the user and the current mood (Tardelli [0100] maintain and adjust virtual task lists 163 for the users 501, 502, respectively. Adjustment of the virtual task lists can be based on a number of factors including the monitored behavior information 525, 525' … requesting other users to perform tasks. [0036] The virtual task list 163 can be adjusted based on the ability of the user to perform the task … the communications management agent 162 can send a notice to the user to remind the user that he is unable to perform the task and/or can send a message to the user's family)
Regarding to claim 8, 14:
	[Rejection rational for claim 1 is applicable].

Regarding to claim 9, 15:
	[Rejection rational for claim 2 is applicable].

Regarding to claim 10, 16:
	[Rejection rational for claim 4 is applicable].

Regarding to claim 11, 17:


Regarding to claim 12, 18:
	[Rejection rational for claim 6 is applicable].

Regarding to claim 13:
	[Rejection rational for claim 7 is applicable].

Regarding to claim 19:
generating a social networking status update based on the condition in the environment and the current mood (Tardelli [0015] generating, adjusting and otherwise managing virtual task lists 163 for a group of users. Task requests can be exchanged between users based on various criteria … The task requests can also be generated based on prior interaction data representing prior tasks that were performed on behalf of other users)
[Rejection rational for claim 7 is applicable].

Regarding to claim 20:

The method of claim 19, wherein the social networking status update relates to the user, describes the condition in the environment, and indicates the current mood ((Tardelli [0015] generating, adjusting and otherwise managing virtual task lists 163 for a group of users. Task requests can be exchanged between users based on various criteria … The task requests can also be generated based on prior interaction data representing prior tasks that were performed on behalf of other users. [0036] The virtual task list 163 can be adjusted based on the ability of the user to perform the task … the communications management agent 162 can send a notice to the user to remind the user that he is unable to perform the task and/or can send a message to the user's family)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN VAN DOAN whose telephone number is (571)272-4317.  The examiner can normally be reached on M-F: 8:00am-5-00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449